State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    519141
________________________________

In the Matter of CHARLES
   WILLIAMS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

THOMAS LAVALLEY, as
   Superintendent of Clinton
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Peters, P.J., Garry, Rose and Clark, JJ.

                             __________


     Charles Williams, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Clinton County)
to review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

     Determination confirmed.     No opinion.

     Peters, P.J., Garry, Rose and Clark, JJ., concur.
                              -2-                  519141

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court